Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN110402530 in view of CN201795535 and CN103298643.

CN 110402530 discloses motor drive control device driving  motor having first system coil and second system coil , the motor drive control device comprising first drive circuit (51)  controlling energization of first  system coil (31), a second drive circuit (50 controlling energization of second system coil (32)  ,  and a signal output circuit  (10)  see abstract and fig 3 .  CN110402530 lacks disclosing voltage and whether coil in open state.  CN201795535 discloses second circuit still runs if short circuit occurs, see abstract.  CN103298643 discloses voltage compare to predetermined voltage if open state, see paragraph 7.   It would have been obvious to one of ordinary skill in the art to combine the motor drive control of CN110402530 with second circuit still runs if short circuit of CN201795535 and voltage compare to predetermined value is open state of CN103298643 for improved control. 
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846